Dowling, J.:
In an action for the dissolution of a copartnership between plaintiff and defendant in the practice of law, an interlocutory judgment was entered August 39, 1911, whereby, among other things, a referee was appointed to take and state the accounts of the partners, and each of them was ordered to “attend from time to time, as may be directed by the said referee, with such books and papers of said partnership as shall be deemed necessary, to be examined under oath as the said referee shall direct.” Acting thereunder, the referee issued his subpoena duces tecum, directing the production of certain books and papers by defendant before him, and it was duly served upon defendant, who has utterly failed to comply therewith. His refusal to obey the mandate of the court has been deliberate and defiant. It is in line with his contumacious refusal to answer material questions, and with the abusive, violent and improper matter which has found a place both in his affidavits and in his proceedings before the referee. The order will be reversed, with ten dollars costs and disbursements, and the motion to punish defendant granted, with ten dollars costs, but with leave to defendant to purge himself of his contempt by obeying the subpcena duces tecum, and answering the questions as to the disposition of the item of $1,000 which he has refused to explain. Ingraham, P. J., Laughlin, Clarke and Miller, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to defendant -to purge himself of contempt as indicated in opinion. Order tó be settled on notice.